NOTICE OF ALLOWABILITY
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on June 28, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on June 28, 2021 in response to the final rejection mailed on March 26, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
The rejection of claims 1-3 and 5-9 under 35 U.S.C. 102(a)(1) as being anticipated by Subbian et al. (U.S. 2011/0294170 A1; cited on Form PTO-892 mailed on March 26, 2021; hereafter “Subbian”) as evidenced by UniProt Database Accession Number O13702 (2017, 3 pages; cited on Form PTO-892 mailed on November 20, Saccharomyces cerevisiae”.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, and 4-9 under 35 U.S.C. 103 as being unpatentable over de Bont et al. (WO 2013/081456 A2; cited on the IDS filed on October 3, 2019; hereafter “de Bont”) in view of Solomon et al. (Met. Eng. Commun. 3:68-75, 2016; cited on Form PTO-892 mailed on November 20, 2020; hereafter “Solomon”) and the rejection of claim 3 further in view of Matsuzawa et al. (Appl. Microbiol. Biotechnol. 87:715-727, 2010; cited on Form PTO-892 mailed on November 20, 2020; hereafter “Matsuzawa”) are withdrawn in view of the applicant’s amendment to claim 1. Upon further consideration, the examiner acknowledges the applicant’s unexpected result and in view of the amendment to claim 1, the applicant’s unexpected result is considered to be commensurate in scope with the claimed invention and the rejection under 35 U.S.C. 103 is withdrawn. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
August 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656